COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      City of Houston v. Najla Hussein and Asha Obeid

Appellate case number:    01-18-00683-CV

Trial court case number: 2017-81588

Trial court:              125th District Court of Harris County

Date motion filed:        December 29, 2020

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: __/s/ Julie Countiss______
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: __January 26, 2021___